ITEMID: 001-78242
LANGUAGEISOCODE: ENG
RESPONDENT: UKR
BRANCH: CHAMBER
DATE: 2006
DOCNAME: CASE OF PROKHOROV v. UKRAINE
IMPORTANCE: 4
CONCLUSION: Preliminary objection dismissed (victim);Violation of Art. 6-1;Violation of Art. 13;Damage - financial award;Costs and expenses award
JUDGES: Peer Lorenzen
TEXT: 4. The applicant was born in 1942 and lives in Krasnyy Luch, the Lugansk region.
5. The facts of the case, as submitted by the parties, may be summarised as follows.
6. On 3 December 1999 and 6 February 2002 the Krasnyy Luch Court (Краснолуцький міський суд Луганської області) awarded the applicant UAH 1,380.34 and UAH 397.35 respectively in salary arrears and other payments against his former employer, the State Open Joint Stock Company “Krasnolutska Avtobaza” (ДВАТ “Краснолуцька автобаза” ДХК „Донбасантрацит”). These judgments became final and the enforcement writs were transferred to the Krasnyy Luch Bailiffs' Service (Відділ Державної виконавчої служби Краснолуцького міського управління юстиції) for enforcement.
7. The applicant received the debt due to him by the judgment of 3 December 1999 on 1 November 2004 and on 14 February 2005 - by the judgment of 6 February 2002.
8. On 14 February 2005 the Bailiffs' Service explained to the applicant that the delays in the enforcement of the judgments in his favour had been caused by the debtor's reorganization, the holding of its assets in a tax lien and the statutory moratorium on the forced sale of State property.
9. The relevant domestic law is summarised in the judgment of Sokur v. Ukraine (no. 29439/02, §§ 17-22, 26 April 2005).
VIOLATED_ARTICLES: 13
6
VIOLATED_PARAGRAPHS: 6-1
